    Case 21-40065        Doc 48      Filed 03/05/21 Entered 03/05/21 13:33:27               Desc Main
                                      Document     Page 1 of 11

Thomas L. Kapioltas
The Kapioltas Law Firm, PLLC
2150 S. Central Expressway, Ste. 200
McKinney, Texas 75070
(214) 764-9232 – Phone
(888) 223-8151 – Fax

ATTORNEY FOR GVH, INC. and
THE FERBY CORPORATION

                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

IN RE:                                                   §
                                                         §
STEPS AMERICA, INC                                       §              CASE NO. 21-40065
                                                         §              (Chapter 11)
DEBTOR                                                   §


                      MOTION FOR RELIEF FROM AUTOMATIC STAY AND
                      WAIVER OF THIRTY DAY HEARING REQUIREMENT

 Your rights may be affected by the relief sought in this pleading. You should read this
 pleading carefully and discuss it with your attorney, if you have one in this bankruptcy case.
 If you oppose the relief sought by this pleading, you must file a written objection, explaining
 the factual and/or legal basis for opposing the relief. No hearing will be conducted on this
 Motion unless a written objection is filed with the Clerk of the United States Bankruptcy
 Court and served upon the party filing this pleading WITHIN FOURTEEN (14) DAYS
 FROM THE DATE OF SERVICE shown in the certificate of service unless the Court
 shortens or extends the time for filing such objection. If no objection is timely served and
 filed, this pleading shall be deemed to be unopposed, and the Court may enter an order
 granting the relief sought. If an objection is filed and served in a timely manner, the Court
 will thereafter set a hearing with appropriate notice. If you fail to appear at the hearing,
 your objection may be stricken. The Court reserves the right to set a hearing on any matter.

 TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW, GVH, Inc. (“GVH” or “Landlord”) and The Ferby Corporation (“Ferby” or

“Owner”), by and through their attorney Thomas L. Kapioltas and The Kapioltas Law Firm, PLLC, and

moves this Court to modify the automatic stay to permit them to take possession of the commercial real estate

commonly known as 4400 Preston Road, Frisco, Texas 75034 (“Premises”) and would show the Court as

follows:

    1. On January 15, 2021, Debtor filed a voluntary petition for relief under Chapter 11 of the United

                                                     1
   Case 21-40065        Doc 48     Filed 03/05/21 Entered 03/05/21 13:33:27             Desc Main
                                    Document     Page 2 of 11

States Code (“Code”).

   2. Debtor continues to reside in the Premises as a Debtor and Debtor in Possession pursuant to Section

11 USC §§1107 and 1108 of the Code.

                                             Background

   3. Ferby is the Owner of the Premises and GVH acts as the Landlord for the Premises.

   4. Debtor is engaged in the business of providing remodeling services from the Premises.

   5. On October 1, 2015 Landlord, Owner and Debtor entered into the Commercial Lease

Agreement (“Lease”) for the use and occupancy of the Premises. A copy of the Lease is attached as

Exhibit 2.

   6. Section 7.01 of the Lease states “Tenant has taken possession of the Premises and accepts

the Premises in its “As Is” condition.”

   7. Section 1.06 of the Lease provides that Tenant will pay “Monthly installments of

$10,400.00, plus triple net for the first twelve months (which includes the payment by the Tenant of

real estate taxes (sic) (assessed by the City or County and assessment of bond payments and

common area maintenance), then adjusted annually…”

   8. Section 3.01 of the Lease provides that “During the Term, Tenant shall pay to Landlord in

advance on the 3rd day of each calendar month, without deduction or offset, prior notice or

demand…The Monthly Fixed Rent plus the CAM Expenses…collectively referred to herein as the

“Rent.””

   9. Debtor has failed to pay the full amount of the Rent and other charges for its use and

occupancy of the Premises since failing to pay the December 2020 Rent payment.

   10. On December 9, 2020 Landlord and Owner served on Debtor the Notice of Vacate for

Nonpayment of Rent. Debtor failed to cure the default or vacate the Premises.

   11. On December 17, 2020 Landlord and Owner filed their Sworn Complaint for Forcible

Detainer Commercial Lease – Nonpayment of Rent as Cause No. 04-EV-20-01113 in the Justice


                                                  2
   Case 21-40065        Doc 48     Filed 03/05/21 Entered 03/05/21 13:33:27            Desc Main
                                    Document     Page 3 of 11


Court, Precinct 4, Collin County Texas (“Eviction”).

   12. At the time of the filing of this Chapter 11 Bankruptcy, Debtor owed Landlord and Owner

Rent for the months of December 2020 and January 2021 totaling $31,430.38 ((Rent $14,286.54 +

Late Fee $1,428.65) * 2).

   13. Since the filing of this Chapter 11 Bankruptcy, Debtor has failed to pay post-petition Rent

for the months of February and March 2021 in the amount of $31,430.38 ((Rent $14,286.54 + Late

Fee $1,428.65) * 2).

   14. As of March 2020 Debtor has failed to pay Rent in the amount of $57,146.16, Late Fees in

the amount of $5,714.60 (including all late fees for March), for a total amount of $62,860.76.

   15. Debtor brings this Chapter 11 Bankruptcy, meanwhile, Debtor remains in possession of the

Premises, continues to fail to tender monthly Rent to Landlord and Owner, continues to fail to

remediate the breach and default of the Lease, and continues to operate his business out of the

Premises.

Debtor has failed to tender post-petition monthly Rent, testified at the 341 Meeting of the
Creditors that it was going to continue to withhold Rent, lacks equity in the Premises, and the
Premises is not necessary to an effective reorganization.

   16. Under Section 365(d)(3) of the Code, a debtor has the duty, prior to the assumption or

rejection of a lease of nonresidential real property, to make timely payment of the full rent due.

   17. “The plain language of the statute is clear. Section 365(d)(3) provides for timely

performance of all obligations of the debtor from and after the order for relief.” In re Appletree

Mkts., Inc., 139 B.R. 417, 421 (Bankr. S.D. Tex. 1992). Section 365(d)(3) “was added to the

Bankruptcy Code in order to relieve landlords from the burden of proving that the rent payments

they sought to collect from debtors prior to rejection were ‘actual and necessary’ costs of preserving

the bankruptcy estate.” In re Hitz Rest. Grp., 616 B.R. 374, 376 (Bankr. N.D. Ill. 2020) (quoting In

re Handy Andy Home Improvement Ctrs., Inc., 144 F.3d 1125, 1128 (7th Cir. 1998)). “The

legislative history reflects congressional concern that lessors of nonresidential real property had

                                                  3
   Case 21-40065        Doc 48      Filed 03/05/21 Entered 03/05/21 13:33:27           Desc Main
                                     Document     Page 4 of 11


frequently been forced to extend credit to an estate during the time given for assumption or rejection

of the lease. Id. (Citing In re Telesphere Comm’ns, Inc., B.R. 525, 529 (Bankkr. N.D. Ill. 1992).

   18. Section 362(d)(1) of the Code provides that a court shall grant relief from the stay for cause,

including the lack of adequate protection of an interest in property.

   19. Section 362(d)(2)(a)(b) of the Code provides that a court shall grant relief from the stay if

the Debtor has no equity in the Premises and the Premises is not necessary to an effective

reorganization.

   20. A court can grant relief from the stay for cause pursuant to Section 362(d)(1) of the Code for

a debtor’s failure to tender post-petition rent. In re Consolidated Indus. Corp., 234 B.R. 84, 87 (U.S.

Bankr., Northern Dist IL., 1999).

   21. Pursuant to Section 365(d)(3) of the Code, Debtor has a duty to timely tender payment of

post-petition monthly Rent.

   22. To date, Debtor has failed to make any payments of post-petition monthly Rent and has

testified that it will continue to refuse to make post-petition monthly Rent payment during the

pendency of two lawsuits between Landlord, Owner and Debtor.

   23. If Landlord and Owner are not legally permitted to proceed with the Eviction, to protect its

interest in the Premises, it will suffer irreparable injury, loss, and damage. This Honorable Court can

and should terminated the stay for cause pursuant to Section 362(d)(1) of the Code. In re

Consolidated Indus. Corp., 234 B.R. 84, 87 (U.S. Bankr., Northern Dist IL., 1999).

   24. Landlord and Owner’s action to regain possession is not prohibited by the automatic stay

pursuant to Sections 362(d) of the Code because the Debtor has failed to make post-petition monthly

Rent payments, has no equity in the Premises, and the Premises is not necessary to an effective

reorganization.

   25. By reason of the foregoing, an order should be entered modifying the automatic stay to

permit Landlord and Owner to take possession of the Premises.

                                                  4
   Case 21-40065       Doc 48     Filed 03/05/21 Entered 03/05/21 13:33:27           Desc Main
                                   Document     Page 5 of 11


       WHEREFORE, Landlord GVH, Inc. and Owner The Ferby Corporation, respectfully request

that this Court grant it relief from the automatic stay in order to proceed with the Eviction for

possession of the Premises, and awarding any other relief this Court deems just and equitable.

                                             Respectfully,

                                             THE KAPIOLTAS LAW FIRM, P.L.L.C.

                                             /s/ Tom Kapioltas
                                             Thomas L. Kapioltas
                                             Texas Bar No. 24032614
                                             2150 S. Central Expressway, Ste. 200
                                             McKinney, Texas 75070
                                             T: 214-764-9232
                                             F: 888-223-8151
                                             Email: tom@kapioltas.com


                              CERTIFICATE OF CONFERENCE

      I certify that on March 5, 2021 I conferred with Eric Liepins, the Debtor’s attorney, and he is
opposed to the relief requested in this Motion.



                                 CERTIFICATE OF SERVICE

       I certify that on March 5, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Eastern District of
Texas, Sherman Division or by U.S. first class mail.

                                                     /s/ Tom Kapioltas
                                                      Thomas L Kapioltas




                                                 5
  Case 21-40065        Doc 48    Filed 03/05/21 Entered 03/05/21 13:33:27   Desc Main
                                  Document     Page 6 of 11


American Express National Bank Bureau of Consumer Financial Protection
1700 G Street NW
Washington, D 20006-4702

BBB - Logan
2919 Market Loop A
Temple, TX 76502-1856

COLLIN COUNTY TAX ASSESSOR/COLLECTOR
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069-3276

Citi Bank - COSTCO
PO Box 790046
St. Louis, MO 63179-0046

Comeria Bank
Card Member Service
PO Box 6353
Fargo, ND 58125-6353


Cosmos
2244 Luna Road Suite 100
Carrollton, TX 75006-6543


Richard G. Dafoe
Vincent Serafino Geary Waddell Jenevein
1601 Elm Street, Suite 4100
Dallas, TX 75201-7274

(p)DISCOVER FINANCIAL SERVICES LLC
 PO BOX 3025
NEW ALBANY OB 43054-3025

Everest Stone
15565 Wright Brothers Drive
Addison, TX 75001-4274

Alaa Weiss
PO Box 1396
Frisco, TX 75034-0024
American Express National Bank
  Case 21-40065        Doc 48   Filed 03/05/21 Entered 03/05/21 13:33:27   Desc Main
                                 Document     Page 7 of 11


c/o Becket and Lee LLP
PO Box 3001
Malvern PA 19355-0701

(p)BANK OF AMERICA
PO BOX 982238
EL PASO TX 79998-2238

COLLIN COUNTY TAX ASSESSOR/COLLECTOR
Abernathy, Roeder, Boyd & Bullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, Texas 75069-3276

Citi Bank - Simplicity
BOX 6500
SIOUX FALLS, SD 57117-6500

Comerica Bank
4730 TX 121
The Colony, TX 75056

Custom Capital USA
1 MacArthur Place #350
Santa Ana, CA 92707-5906

Denton County
c/o Tara LeDay
P.O. Box 1269
Round Rock, TX 78680-1269

Eleganza
223 LBJ Freeway Suite 200
Dallas, TX 75234

FNBO
PO Box 3331
Omaha, NE 68103-0331

Allstate Insurance Company
CCS Commercial, LLC
Finance Department
P.O Box 886
Norwood, MA 02062-0886
Joseph D. Austin
  Case 21-40065          Doc 48   Filed 03/05/21 Entered 03/05/21 13:33:27   Desc Main
                                   Document     Page 8 of 11


Padfield & Stout, L.L.P.
420 Throckmorton St., Ste. 1210
Fort Worth, TX 76102-3792

CC Wholesale
11048 Grissom Lane
Dallas, TX 75229-3507

Capital One
PO Box 60599
City of Industry, CA 91716-0599

City of Frisco
Linebarger Goggan Blair & Sampson, LLP
c/o Laurie A. Spindler
2777 N. Stemmons Frwy
Suite 1000
Dallas, TX 75207-2328

Comerica SBA Loan
1713 Farm to Market
Pflugerville, TX 78660

DW Distribution
1200 E Centre Park Blvd
DeSoto, TX 75115-2536

Denton County, Texas
c/o Tara LeDay
P .0. Box 1269
Round Rock, TX 78680-1269

Eleganza Tiles, Inc.
c/o Padfield & Stout, LLP
Joseph D. Austin
420 Throckmorton Street, Suite 1210
Fort Worth, TX 76102-3792

Frisco ISD
C/O Perdue, Brandon, Fielder, Collins &
1919 S. Shiloh Rd
Suite 310, LB 40
Garland, TX 75042-8234
Frisco ISO
  Case 21-40065         Doc 48     Filed 03/05/21 Entered 03/05/21 13:33:27   Desc Main
                                    Document     Page 9 of 11


c/o Perdue Brandon Fielder et al
1919 S. Shiloh Road, Suite 310, LB 40
Garland, TX 75042-8234

Eric A. Liepins
12770 Coit Road
Suite 1100
Dallas, TX 75251-1329

MS International
12845 Valley Branch Lane
Suite 100
Dallas, TX 75234-5813

Pearl Capital (Cash Advanced Loan)
525 Washington Blvd, Suite 2200
Jersey City, NE 07310-2603

Rialto Porcelanato
10830 Composite Dr
Dallas, TX 75220-1210

Laurie A. Spindler
Linebarger, Goggan, Blair, Sampson
2777 N. Stemmons Frwy Ste 1000
Dallas, TX 75207-2328

U.S. Attorney General Department of Justice
Main Justice Building
10th & Constitution Ave.,
NW Washington, DC 20530-0001

John M. Vardeman
UST Office
110 N. College St., Suite 300
Tyler, TX 75702-7231

Kiva Stone
11935 N Stemmons Freeway
Suite 160
Dallas, TX 75234-5834


Paul M Lopez
  Case 21-40065         Doc 48    Filed 03/05/21 Entered 03/05/21 13:33:27   Desc Main
                                  Document      Page 10 of 11


Abernathy, Roeder, Boyd & Bullett, P.C.
1700 Redbud Blvd., Ste 300
McKinney, TX 75069-3276

Mulligan Funding, LLC
4715 Viewridge Ave, Suite 100
San Diego, CA 92123-1628

Pearl Funding LLC
Giuliano Law P.C.
445 Broadhollow Road, Ste. 25
Melville, NY 11747-3645

SBA Disaster Loan
Small Business Administration
14925 Kingsport Rd.
Ft. Worth, TX 76155-2243

Steps America, Inc
P.O. Box 1396
Frisco, TX 75034-0024

U.S. Bank NA dba Elan Financial Services Bankruptcy Department
PO Box 108
Saint Louis MO 63166-0108

Home Depot
5800 South Corporate Place
Sioux Falls, SD 57108-5027

Tara LeDay
MVBA Law Firm
PO Box 1269
Round Rock, TX 78680-1269

Lowes
P.O. Box 965054
Orlando, FL 32896-5054

PPP SBA Loan
14925 Kingsport
Fort Worth, TX 76155-2243

Linda Reece
  Case 21-40065         Doc 48     Filed 03/05/21 Entered 03/05/21 13:33:27   Desc Main
                                   Document      Page 11 of 11


1919 S. Shiloh Road, Suite 310, LB 40
Garland, TX 75042-8234

Scott SEIDEL (SBRA V)
Sub V Chapter Trustee
6505 West Park Boulevard
Ste. 306
Plano, TX 75093-6212

Swiff-Train Company
PO Box 677212
Dallas, TX 75267-7212

Total Quality Logistics
P.O. Box 2248
Norcross, GA 30091-2248

US Trustee
Office of the U.S. Trustee
110 N. College Ave.
Suite 300
Tyler, TX 75702-7231
